Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Van Luchene (US 2011/0300923 A1) generally discloses making the price of a virtual item dependent on the purchasing character’s game status.
Regarding representative claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
determine a second user metric that quantifies one or more aspects of the second user's participation within the online game; effectuate presentation of a second offer for the second user to purchase the first set of one or more items for a second price, wherein the second price is determined based on the second user metric, and wherein, responsive to the first user metric being different than the second user metric, the first price is different than the second price for the same first set of one or more items; and perform a transaction to exchange the second price for the first set of the one or more items, wherein the second price is furnished by the second user, and wherein the first set of the one or more items is added to a second inventory associated with the second user

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715